PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of August 29, 2006, the Court has determined that the appeal is untimely. The appellant’s notice of appeal seeking review of the lower tribunal’s February 15, 2006, order was filed on August 11, 2006, well beyond the 30-day time period within which review must be sought. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. Any remedy available to the appellant lies with the lower tribunal rather than with this Court. Cf. Brown v. State, 708 So.2d 1041 (Fla. 1st DCA 1998).
ALLEN, BENTON, and HAWKES, JJ„ concur.